  Case 5:19-mj-00043-DW Document 6 Filed 04/24/19 Page 1 of 1 PageID #: 18


                                                              filed
                     UNITED STATES DISTRICT COURT             ^PR 2 4 2019
                       DISTRICT OF SOUTH DAKOTA
                            WESTERN DIVISION                        CLg^


 IN   THE MATTER OF THE SEARCH OF:            CASE NUMBER 6L R-roj-M3

 A property described [Address Redacted],     REDACTED ORDER TO SEAL
 Pine Ridge, SD.




      The United States having moved this Court for an order sealing this

matter, and good cause having been shown therefor, it is hereby

      ORDERED that this matter be sealed for 180 days to be automatically

unsealed by the Clerk of Courts thereafter unless otherwise ordered by the

Court.


      Dated this        day of April, 2019.

                                   BY THE COURT:




                                   DANETA WOLLMANN
                                   United States Magistrate Judge
